Exhibit 10.21

EMPLOYMENT AGREEMENT

This Agreement is entered into effective as of the 21st day of April, 2010, by
and between Sonic Industries Services Inc. (the “Corporation”), an Oklahoma
corporation, and Craig J. Miller (the “Employee”).

RECITALS

Whereas, the Employee is currently serving as the Senior Vice President and
Chief Information Officer of the Corporation and is an integral part of its
management; and

Whereas, the Corporation’s Board of Directors (the “Board”) has determined that
it is appropriate to support and encourage the attention and dedication of
certain key members of the Corporation’s management, including Employee, to
their assigned duties without distraction and potentially disturbing
circumstances arising from the possibility of a Change in Control (herein
defined) of Sonic Corp., the parent of the Corporation; and

Whereas, the Board of Directors of Sonic Corp., on the 21st day of April, 2010,
ratified and approved this Agreement; and

Whereas, the Corporation desires to continue the services of Employee, whose
experience, knowledge and abilities with respect to the business and affairs of
the Corporation will be extremely valuable to the Corporation; and

Whereas, the parties hereto desire to enter into this Agreement setting forth
the terms and conditions of the employment relationship of the Corporation and
Employee.

Now, therefore, it is agreed as follows:

ARTICLE I

Term of Employment

1.1 Term of Employment. The Corporation shall employ Employee for a period of
one year from the date hereof (the “Initial Term”).

1.2 Extension of Initial Term. Upon each annual anniversary date of this
Agreement, this Agreement shall be extended automatically for successive terms
of one year each, unless either the Corporation or the Employee gives contrary
written notice to the other not later than the annual anniversary date. As used
herein, “Term” shall mean the Initial Term together with any renewal term(s)
pursuant to this Section 1.2.

1.3 Termination of Agreement and Employment. The Corporation may terminate this
Agreement and the Employee’s employment at any time effective upon written
notice to the Employee. The Employee may terminate this Agreement and the
Employee’s employment only after at least 30 days’ written notice to the
Corporation, unless otherwise agreed by the Corporation.

ARTICLE II

Duties of the Employee

Employee shall serve as the Senior Vice President and Chief Information Officer
of the Corporation. Employee shall do and perform all services, acts, or things
necessary or advisable to manage and conduct the business of the Corporation
consistent with such position subject to such policies and procedures as may be
established by the Board.

ARTICLE III

Compensation

3.1 Salary. For Employee’s services to the Corporation as the Senior Vice
President and Chief Information Officer, Employee shall be paid a salary at the
annual rate of $250,000 (herein referred to as “Salary”),



--------------------------------------------------------------------------------

payable in 24 equal installments on the 1st and 15th day of each month. On the
1st day of each calendar year during the term of this Agreement with the
Corporation, Employee shall be eligible for an increase in Salary based on an
evaluation of Employee’s performance during the past year with the Corporation.
During the term of this Agreement, the Salary of the Employee shall not be
decreased at any time from the Salary then in effect unless agreed to in writing
by the Employee.

3.2 Bonus. The Employee shall be entitled to participate in an equitable manner
with other officers of the Corporation in discretionary cash bonuses as
authorized by the Board. Such bonuses shall be paid not later than the 15th day
of the third month following the later of the end of the Corporation’s tax year
or the Employee’s tax year in which the bonuses are no longer subject to a
substantial risk of forfeiture (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

ARTICLE IV

Employee Benefits

4.1 Use of Automobile. The Corporation shall provide Employee with either the
use of an automobile for business and personal use or a cash car allowance in
accordance with the established company car policy of the Corporation. The
Corporation shall pay all expenses of operating, maintaining and repairing the
automobile provided by the Corporation and shall procure and maintain automobile
liability insurance in respect thereof, with such coverage insuring each
Employee for bodily injury and property damage. Reimbursement of
automobile-related expenses shall be made as soon as practicable after the
request for reimbursement is submitted, but in no event later than the last day
of the calendar year next following the calendar year in which such expense was
incurred. Additionally, neither the provision of in-kind benefits nor the
reimbursement of expenses in any one calendar year shall affect the level or
amount of in-kind benefits to be provided, or the expenses eligible for
reimbursement, in any other calendar year. The Employee’s right to reimbursement
or in-kind benefits under this Section 4.1 is not subject to liquidation or
exchange for another benefit.

4.2 Medical, Life and Disability Insurance Benefits. The Corporation shall
provide Employee with medical, life and disability insurance benefits in
accordance with the established benefit policies of the Corporation.

4.3 Working Facilities. Employee shall be provided adequate office space,
secretarial assistance, and such other facilities and services suitable to
Employee’s position and adequate for the performance of Employee’s duties.

4.4 Business Expenses. Employee shall be authorized to incur reasonable expenses
for promoting the business of the Corporation, including expenses for
entertainment, travel, and similar items. The Corporation shall reimburse
Employee for all such expenses upon the presentation by Employee, from time to
time, of an itemized account of such expenditures. Reimbursement shall be made
as soon as practicable after the request for reimbursement is submitted, but in
no event later than the last day of the calendar year next following the
calendar year in which such expense was incurred. Additionally, the
reimbursement of expenses in any one calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year. The Employee’s right to
reimbursement under this Section 4.4 is not subject to liquidation or exchange
for another benefit.

4.5 Vacations. Employee shall be entitled to an annual paid vacation
commensurate with the Corporation’s established vacation policy for officers.
The timing of paid vacations shall be scheduled in a reasonable manner by the
Employee.

4.6 Disability Benefit. Upon disability (as defined herein) of the Employee, the
Employee shall be entitled to receive up to six months’ of Employee’s Salary
(less any deductions required by law) payable in 12 equal installments of 1/24
of the Salary, with the first installment occurring on the first regularly
scheduled payroll date following the determination of disability and the
remaining installments occurring on a semi-monthly basis thereafter, provided
that such disability payments shall continue only so long as the disability
continues, and provided further that each such disability payment shall be
reduced by any benefit payment the Employee is entitled to receive under the
Corporation’s group disability insurance plans during the corresponding payroll
period.

 

2



--------------------------------------------------------------------------------

4.7 Term Life Insurance. The Corporation shall purchase term life insurance on
the life of the Employee having a face value of four times the Employee’s Salary
(to be changed as salary adjustments are made) or the face value of life
insurance that can be purchased based upon the Employee’s health history with
the Corporation paying the standard premium rate for term insurance under its
then current insurance program at the Employee’s age and assuming good health,
whichever amount is lesser, provided that such insurance can be obtained by the
Corporation in a manner which meets the requirements for deductibility by the
Corporation under Section 79 of the Code.

4.8 Compensation Defined. Compensation shall be defined as all monetary
compensation and all benefits described in Articles III and IV hereunder (as
adjusted during the term hereof).

ARTICLE V

Termination

5.1 Separation from Service. For purposes of this Agreement, the terms
“terminate,” “terminated” and “termination” with respect to the Employee’s
employment mean a termination of the Employee’s employment that constitutes a
“separation from service” within the meaning of the default rules of
Section 409A of the Code.

5.2 Death. Employee’s employment hereunder shall be terminated upon the
Employee’s death.

5.3 Disability. The Corporation may terminate Employee’s employment hereunder in
the event Employee is disabled and such disability continues for more than 180
days. “Disability” shall be defined as the inability of Employee to render the
services required of him under this Agreement, with or without a reasonable
accommodation, as a result of physical or mental incapacity.

5.4 Cause.

(a) The Corporation may terminate Employee’s employment hereunder for Cause. For
the purpose of this Agreement, “Cause” shall mean (i) the willful and
intentional failure by Employee to substantially perform Employee’s duties
hereunder, other than any failure resulting from Employee’s incapacity due to
physical or mental incapacity, or (ii) commission by Employee, in connection
with Employee’s employment by the Corporation, of an illegal act or any act
(though not illegal) which is not in the ordinary course of the Employee’s
responsibilities and exposes the Corporation to a significant level of undue
liability. For purposes of this paragraph, no act or failure to act on
Employee’s part shall be considered to have met either of the preceding tests
unless done or omitted to be done by Employee without a reasonable belief that
Employee’s action or omission was in the best interest of the Corporation.

(b) Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated for cause unless such action is ratified by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting held
within 30 days of such termination (after reasonable notice to Employee and an
opportunity for Employee to be heard by members of the Board) confirming that
Employee was guilty of the conduct set forth in this Section 5.4. Ratification
by the Board will be effective as of the original date of termination of
Employee.

5.5 Compensation Upon Termination for Cause or Upon Resignation By Employee.
Except as otherwise set forth in Section 5.8 hereof, if Employee’s employment
shall be terminated for Cause or if Employee shall resign Employee’s position
with the Corporation, the Corporation shall pay Employee’s Compensation only
through the last day of Employee’s employment by the Corporation. The
Corporation shall then have no further obligation to Employee under this
Agreement. If the Board, pursuant to Section 5.4(b), votes to classify
Employee’s termination as “not for cause,” then Employee shall be compensated
pursuant to Section 5.6 below.

5.6 Compensation Upon Termination Other Than For Cause Or Disability. Except as
otherwise set forth in Section 5.8 hereof, if the Corporation shall terminate
Employee’s employment other than for Cause or Disability, the Corporation shall
continue to be obligated to pay 12 months’ of Employee’s Salary (payable in 24
equal installments, with the first installment occurring on the first regularly
scheduled payroll date following the date of termination, and the remaining
installments occurring on a semi-monthly basis thereafter), but shall not be
obligated to provide any other benefits described in Articles III and IV hereof,
except to the extent required by law.

 

3



--------------------------------------------------------------------------------

5.7 Compensation Upon Non-Renewal of Agreement. Except as otherwise set forth in
Section 5.8 hereof, if the Corporation shall give notice to Employee in
accordance with Section 1.2 hereof that this Agreement will not be renewed but
Employee’s employment is not terminated, the Corporation shall continue to be
obligated to pay Employee’s Salary for a period of 12 months beginning on the
date notice of non-renewal is given, on regularly scheduled payroll dates, but
shall not be obligated to provide any other benefits described in Articles III
and IV hereof, except to the extent required by law.

5.8 Termination of Employee or Resignation by Employee for Good Reason Following
a Change in Control. If at any time within the first 12 months subsequent to a
Change in Control, the Employee’s employment with the Corporation is terminated
other than as provided for in Section 5.2, 5.3 or 5.4 hereof, or the Corporation
violates any provision of this Agreement or Employee shall resign his or her
employment for Good Reason (as defined herein), the Corporation shall be
obligated to pay to Employee a severance payment in an amount equal to two times
the Employee’s compensation payable under paragraph 5.6 above, but in no event
to exceed an amount equal to $1.00 less than three times the mean average annual
compensation paid to Employee by the Corporation and any of its subsidiaries
during the five calendar years ending before the date on which the Change in
Control occurred (or if Employee was not employed for that entire five year
period, then the mean average annual compensation paid to employee during such
shorter period, with the Employee’s compensation annualized for any calendar
year during which the employee was not employed for the entire calendar year);
provided, however, that if the severance payment under this Section 5.8, either
alone or together with any other payments or compensation which Employee has a
right to receive from the Corporation, would constitute a “parachute payment”
(as defined in Section 280G (or any equivalent term defined in any successor or
equivalent provision) of the Code), then such severance payment shall be reduced
to the largest amount as will result in no portion of the severance payment
under this Section 5.8 being subject to the excise tax imposed by Section 4999
(or any successor or equivalent provision) of the Code. For the purpose of this
Section 5.8, the Employee’s annual compensation from the Corporation and its
subsidiaries for a given year shall equal Employee’s compensation as reflected
on Employee’s Form W-2 for that year (unless the Employee was not employed for
the entire calendar year, in which case Employee’s Form W-2 compensation for
such year shall be annualized). The determination of any reduction in severance
payment under this Section 5.8 pursuant to the foregoing provision shall be
conclusive and binding on the Corporation.

If the Change in Control implicated by this Section 5.8 is also a “change in
control event” within the meaning of the default rules of the final regulations
promulgated under Section 409A(a)(2)(A)(v) of the Code, then the severance
payment due under this Section 5.8 shall be made in a lump sum, payable no later
than the 15th day of the third month following the later of the end of the
Corporation’s tax year or the Employee’s tax year in which occurs the Employee’s
effective date of termination under this Section 5.8. If the Change in Control
is not a “change in control event” within the meaning of the default rules of
the final regulations promulgated under Section 409A(a)(2)(A)(v) of the Code,
the severance payment contemplated by this Section 5.8 shall be made in 12
semi-monthly installment payments, beginning on the first regularly scheduled
payroll date following the Employee’s effective date of termination under this
Section 5.8. For purposes of this Section 5.8, the Employee’s effective date of
termination shall mean, as applicable, (x) the effective date of such
termination of employment by the Corporation or (y) the effective date of the
Employee’s resignation for Good Reason, which date shall be stated in the
Employee’s written notice to the Corporation of his resignation for Good Reason
and shall be no later than 60 days following the date of such notice.

“Good Reason” shall mean any of the following which occur during the term of
this Agreement without Employee’s express written consent:

In the Event of a Change in Control:

(a) the assignment to Employee of duties inconsistent with Employee’s position,
office, duties, responsibilities and status with the Corporation immediately
prior to a Change in Control; or, a change in Employee’s titles or offices as in
effect immediately prior to a Change in Control; or, any removal of Employee
from or any failure to reelect Employee to any such position or office, except
in connection with the termination of Employee’s employment by the Corporation
for Disability or Cause or as a result of Employee’s death or by Employee other
than for Good Reason as set forth in this Section 5.8(a); or

 

4



--------------------------------------------------------------------------------

(b) a reduction by the Corporation in Employee’s Salary as in effect as of the
date of this Agreement or as the same may be increased from time-to-time during
the term of this Agreement or the Corporation’s failure to increase (within 12
months of the Employee’s last increase in Salary) Employee’s Salary after a
Change in Control in an amount which at least equals, on a percentage basis, the
highest percentage increase in salary for all officers of the Corporation or any
parent or affiliated company effected in the preceding 12 months; or

(c) the failure of the Corporation to provide Employee with the same fringe
benefits (including, without limitation, life insurance plans, medical or
disability plans, retirement plans, incentive plans, stock option plans, stock
purchase plans, stock ownership plans, or bonus plans) that were provided to
Employee immediately prior to the Change in Control, or with a package of fringe
benefits that, if one or more of such benefits varies from those in effect
immediately prior to such Change in Control, is in Employee’s sole judgment
substantially comparable in all material respects to such fringe benefits taken
as a whole; or

(d) relocation of the Corporation’s principal executive offices to a location
outside of Oklahoma City, Oklahoma, or Employee’s relocation to any place other
than the location at which Employee performed Employee’s duties prior to a
Change in Control, except for required travel by Employee on the Corporation’s
business to an extent substantially consistent with Employee’s business travel
obligations at the time of the Change in Control; or

(e) any failure by the Corporation to provide Employee with the same number of
paid vacation days to which Employee is entitled at the time of the Change in
Control; or

(f) the failure of a successor to the Corporation to assume the obligation of
this Agreement as set forth in Section 7.1 herein.

5.9 Change in Control. For the purposes of this Agreement, the phrase “change in
control” shall mean any of the following events:

(a) Any consolidation or merger of Sonic Corp., in which Sonic Corp. is not the
continuing or surviving corporation or pursuant to which shares of Sonic Corp.’s
capital stock would convert into cash, securities or other property, other than
a merger of Sonic Corp. in which the holders of Sonic Corp.’s capital stock
immediately prior to the merger have the same proportionate ownership of capital
stock of the surviving corporation immediately after the merger;

(b) Any sale, lease, exchange or other transfer (whether in one transaction or a
series of related transactions) of all or substantially all of the assets of
Sonic Corp.;

(c) The stockholders of Sonic Corp. approve any plan or proposal for the
liquidation or dissolution of Sonic Corp.;

(d) Any person (as used in Section 13(d) and 14(d)(2) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the beneficial
owner (within the meaning of Rule 13D-3 under the Exchange Act) of 50% or more
of Sonic Corp.’s outstanding capital stock;

(e) During any period of two consecutive years, individuals who at the beginning
of that period constitute the entire Board of Directors of Sonic Corp. cease for
any reason to constitute a majority of the Board of Directors unless the
election or the nomination for election by Sonic Corp.’s stockholders of each
new director received the approval of the Board of Directors by a vote of at
least two-thirds of the directors then and still in office and who served as
directors at the beginning of the period; or

(f) Sonic Corp. becomes a subsidiary of any other corporation.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

Obligation to Mitigate Damages;

No Effect on Other Contractual Rights

6.1 Mitigation. The Employee shall not have any obligation to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. However, all payments required under the terms of this
Agreement shall cease 30 days after the acceptance by the Employee of employment
by another employer; provided that, this limitation shall not apply to payments
due under paragraph 5.8, above.

6.2 Other Contractual Rights. The provisions of this Agreement, and any payment
provided for hereunder shall not reduce any amount otherwise payable, or in any
way diminish Employee’s existing rights, or rights which would accrue solely as
a result of passage of time under any employee benefit plan or other contract,
plan or arrangement of which Employee is a beneficiary or in which Employee
participates.

ARTICLE VII

Successors to the Corporation

7.1 Assumption. The Corporation will require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) of all or
substantially all of the business and/or assets of the Corporation, by agreement
in form and substance reasonably satisfactory to Employee, to expressly,
absolutely and unconditionally assume and agree to perform this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform it if no such succession or assignment had taken place. Any failure by
the Corporation to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement.

7.2 Employee’s Successors and Assigns. This Agreement shall inure to the benefit
of and be enforceable by Employee’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Employee should die while any amounts are still payable to Employee
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee or
other designee or, if there is no such designee, to Employee’s estate.

ARTICLE VIII

Restrictions on Employee

8.1 Confidential Information. During the term of the Employee’s employment and
for a period of 12 months thereafter, the Employee shall not divulge or make
accessible to any party any Confidential Information, as defined below, of Sonic
Corp. or any of its subsidiaries, except to the extent authorized in writing by
the Corporation or otherwise required by law. The phrase “Confidential
Information” shall mean the unique, proprietary and confidential information of
Sonic Corp. and its subsidiaries, consisting of: (1) confidential financial
information regarding Sonic Corp. or its subsidiaries, (2) confidential recipes
for food products; (3) confidential and copyrighted plans and specifications for
interior and exterior signs, designs, layouts and color schemes;
(4) confidential methods, techniques, formats, systems, specifications,
procedures, information, trade secrets, sales and marketing programs;
(5) knowledge and experience regarding the operation and franchising of Sonic
drive-in restaurants; (6) the identities and locations of Sonic’s franchisees,
Sonic drive-in restaurants, and suppliers to Sonic’s franchisees and drive-in
restaurants; (7) knowledge, financial information, and other information
regarding the development of franchised and company-store restaurants;
(8) knowledge, financial information, and other information regarding potential
acquisitions and dispositions; and (9) any other confidential business
information of Sonic Corp. or any of its subsidiaries. The Employee shall give
the Corporation written notice of any circumstances in which Employee has actual
notice of any access, possession or use of the Confidential Information not
authorized by this Agreement.

8.2 Restrictive Covenant. During the term of Employee’s employment, the Employee
shall not retain in or have any interest, directly or indirectly, in any
business competing with the business being conducted by Sonic Corp. or any of
its subsidiaries, without the Corporation’s prior written consent. For the six
month period immediately following the termination of Employee’s employment, the
Employee shall not engage in or have any

 

6



--------------------------------------------------------------------------------

interest, directly or indirectly, in any fast food restaurant business that has
a menu similar to that of a Sonic drive-in restaurant (such as hamburgers, hot
dogs, onion rings and similar items customarily sold by Sonic drive-in
restaurants), or which has an appearance similar to that of a Sonic drive-in
restaurant (such as color pattern, use of canopies, use of speakers and menu
housings for ordering food, or other items that are customarily used by a Sonic
drive-in restaurant), and which operates such restaurants within a three mile
radius of any Sonic drive-in restaurant.

ARTICLE IX

Miscellaneous

9.1 Indemnification. To the full extent permitted by law, the Board shall
authorize the payment of expenses incurred by or shall satisfy judgments or
fines rendered or levied against Employee in any action brought by a third-party
against Employee (whether or not the Corporation is joined as a party defendant)
to impose any liability or penalty on Employee for any act alleged to have been
committed by Employee while employed by the Corporation unless Employee was
acting with gross negligence or willful misconduct. Payments authorized
hereunder shall include amounts paid and expenses incurred in settling any such
action or threatened action.

9.2 Resolution of Disputes. The following provisions shall apply to any
controversy between the Employee and Sonic Corp. and its subsidiaries and the
Employee (including any director, officer, employee, agent or affiliate of Sonic
Corp. and its subsidiaries) whether or not relating to this Agreement.

(a) Arbitration. The parties shall resolve all controversies by final and
binding arbitration in accordance with the Rules for Commercial Arbitration (the
“Rules”) of the American Arbitration Association in effect at the time of the
execution of this Agreement and pursuant to the following additional provisions:

(1) Applicable Law. The Federal Arbitration Act (the “Federal Act”), as
supplemented by the Oklahoma Arbitration Act (to the extent not inconsistent
with the Federal Act), shall apply to the arbitration and all procedural matters
relating to the arbitration.

(2) Selection of Arbitrators. The parties shall select one arbitrator within 10
days after the filing of a demand and submission in accordance with the Rules.
If the parties fail to agree on an arbitrator within that 10-day period or fail
to agree to an extension of that period, the arbitration shall take place before
an arbitrator selected in accordance with the Rules.

(3) Location of Arbitration. The arbitration shall take place in Oklahoma City,
Oklahoma, and the arbitrator shall issue any award at the place of arbitration.
The arbitrator may conduct hearings and meetings at any other place agreeable to
the parties or, upon the motion of a party, determined by the arbitrator as
necessary to obtain significant testimony or evidence.

(4) Enforcement of Award. The prevailing party shall have the right to enter the
award of the arbitrator in any court having jurisdiction over one or more of the
parties or their assets. The parties specifically waive any right they may have
to apply to any court for relief from the provisions of this Agreement or from
any decision of the arbitrator made prior to the award.

(b) Attorneys’ Fees and Costs. The prevailing party to the arbitration shall
have the right to an award of its reasonable attorneys’ fees and costs
(including the cost of the arbitrator) incurred after the filing of the demand
and submission. If the Corporation or any of its subsidiaries prevails, the
award shall include an amount for that portion of the administrative overhead
reasonably allocable to the time devoted by the in-house legal staff of Sonic
Corp. or any subsidiary.

(c) Excluded Controversies. At the election of the Corporation or its
subsidiaries, the provisions of this Section 9.2 shall not apply to any
controversies relating to the enforcement of the covenant not to compete or the
use and protection of the trademarks, service marks, trade names, copyrights,
patents, confidential information and trade secrets of Sonic Corp. or its
subsidiaries, including (without limitation) the right of the Corporation or its
subsidiaries to apply to any court of competent

 

7



--------------------------------------------------------------------------------

jurisdiction for appropriate injunctive relief for the infringement of the
rights of Sonic Corp. or its subsidiaries.

(d) Other Rights. The provisions of this Section 9.2 shall not prevent the
Corporation, its subsidiaries, or the Employee from exercising any of their
rights under this agreement, any other agreement, or under the common law,
including (without limitation) the right to terminate any agreement between the
parties or to end or change the party’s legal relationship.

9.3 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter of this Agreement and replaces and
supersedes all other written and oral agreements and statements of the parties
relating to the subject matter of this Agreement.

9.4 Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by mail to Employee’s residence, in
the case of Employee, or to its principal office, in the case of the
Corporation.

9.5 Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

9.6 Amendment. No amendment or modification of this Agreement shall be deemed
effective unless or until executed in writing by the parties hereto.

9.7 Validity. This Agreement, having been executed and delivered in the State of
Oklahoma, its validity, interpretation, performance and enforcement will be
governed by the laws of that state.

9.8 Section Headings. Section and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.9 Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

9.10 Exclusivity. Specific arrangements referred to in this Agreement are not
intended to exclude Employee’s participation in any other benefits available to
executive personnel generally or to preclude other compensation or benefits as
may be authorized by the Board from time to time.

9.11 Partial Invalidity. If any provision in this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

  9.12

Section 409A of the Code.

(a) Notwithstanding anything herein to the contrary, if, at the time of the
Employee’s termination of employment with the Corporation, the Employee is a
“specified employee” within the meaning of Section 409A of the Code, as
determined under the Corporation’s established methodology for determining
specified employees, then, solely to the extent necessary to avoid the
imposition of additional taxes, penalties or interest under Section 409A of the
Code, any payments to the Employee hereunder which provide for the deferral of
compensation, within the meaning of Section 409A of the Code (which shall not
include any compensation that is exempt from Section 409A of the Code), and
which are scheduled to be made as a result of the Employee’s termination of
employment during the period beginning on the date of the Employee’s date of
termination and ending on the six-month anniversary of such date shall be
delayed and not paid to the Participant until the first business day following
such sixth month anniversary date, at which time such delayed amounts will be
paid to the Employee in a cash lump sum. If the Employee dies on or after the
date of the Employee’s date of termination and prior to the payment of the
delayed amounts pursuant to this Section 9.12, any amount delayed pursuant to
this Section 9.12 shall be paid to the Employee’s estate within 30 days
following the Employee’s death.

 

8



--------------------------------------------------------------------------------

(b) To the extent this Agreement is subject to Section 409A of the Code, the
Corporation and Employee intend all payments under this Agreement to comply with
the requirements of such section, and this Agreement shall, to the extent
reasonably practicable, be operated and administered to effectuate such intent.

In witness whereof, the Corporation has caused this Agreement to be executed and
its seal affixed hereto by its officers thereunto duly authorized; and the
Employee has executed this Agreement, as of the day and year first above
written.

 

The Corporation:

   

Sonic Industries Services Inc.

   

By:

 

/s/ W. Scott McLain

     

W. Scott McLain, President

The Employee:

     

/s/ Craig J. Miller

     

Craig J. Miller

 

9